Citation Nr: 0922248	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  05-38 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
exhibited by obesity, secondary to service-connected right 
heel disability.

2.  Entitlement to service connection for sleep apnea, 
secondary to a disability exhibited by obesity.

3.  Entitlement to service connection for ventral hernia, 
secondary to a disability exhibited by obesity.

4.  Entitlement to service connection for hypertension, 
secondary to a disability exhibited by obesity.

5.  Entitlement to service connection for headaches, 
secondary to a disability exhibited by obesity.

6.  Entitlement to service connection for cellulitis, 
secondary to a disability exhibited by obesity.
7.  Entitlement to service connection for depression, 
secondary to a disability exhibited by obesity.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty from August 1976 to November 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision.  In January 2007, 
the Veteran appeared in a videoconference hearing before the 
undersigned.  Subsequently in August 2007, the Board remanded 
the issues on appeal.


FINDINGS OF FACT

1.  A disability exhibited by obesity is not shown to be 
causally or etiologically related to the Veteran's service-
connected right heel disability. 

2.  Sleep apnea is not shown to be causally or etiologically 
related to a service-connected disability.

3.  Ventral hernia is not shown to be causally or 
etiologically related to a service-connected disability.

4.  Hypertension is not shown to be causally or etiologically 
related to a service-connected disability.

5.  Headaches are not shown to be causally or etiologically 
related to a service-connected disability.

6.  Cellulitis is not shown to be causally or etiologically 
related to a service-connected disability.

7.  Depression is not shown to be causally or etiologically 
related to a service-connected disability.


CONCLUSIONS OF LAW

1.  A disability exhibited by obesity is not proximately due 
to or the result of the service-connected right heel 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008).

2.  Sleep apnea is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Ventral hernia is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Hypertension is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

5.  Headaches are not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

6.  Cellulitis is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

7.  Depression is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in February 2005, the RO satisfied 
its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, 
the RO notified the Veteran of: information and evidence 
necessary to substantiate the claims; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In May 
2006, the RO also notified the Veteran of the process by 
which initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claims.  Thus, the duties 
to notify and assist have been met.

Analysis

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation.  Compensation is payable 
for the degree of aggravation of a non-service- connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. §§ 3.303, 3.310.

A Disability Exhibited by Obesity


The Veteran does not contend nor does the evidence show that 
a disability exhibited by obesity was incurred in or 
aggravated as a result of service.  The Veteran asserts that 
he has a disability exhibited by obesity due to his service-
connected right heel disability.  He contends that the right 
heel disability affects his ability to exercise which has 
caused him to gain weight.  The Board will, thus, only 
consider the Veteran's claim for service connection on a 
secondary basis.

The Veteran is service-connected for residuals of crush 
injury to the right heel, calcaneus fracture with scar, which 
is rated as 30 percent disabling.  Additionally, the Veteran 
currently has a disability exhibited by obesity as noted by 
multiple medical records in the claims folder and a September 
2007 VA examination report.  The issue is, therefore, whether 
the Veteran's disability exhibited by obesity was either 
caused or aggravated by his service-connected right heel 
disability.  See Allen, supra.

Several reports addressing the cause of the Veteran's obesity 
are of record.  A June 1998 VA treatment record noted that 
the Veteran most likely had a binge eating disorder as it 
appeared he used food to deal with emotional issues.  A 
February 2000 VA examination report noted a consequence of 
the Veteran's service-connected right heel disability was his 
weight gain due to his inability to exercise.  A June 2000 VA 
treatment record noted that the right heel disability limited 
the Veteran's activities. 

A September 2007 VA general examination report, completed in 
conjunction with review of the claims folder, noted the 
Veteran's statements regarding his addiction and emotional 
eating style throughout the record.  It was noted that the 
Veteran's obesity was likely due to multiple factors, 
including his decreased ability to exercise secondary to his 
right foot disability, and his eating pattern.  It was also 
noted that while the right foot disability contributed to the 
Veteran's obesity, his eating pattern appeared to be a major 
factor.

A September 2007 VA spine examination report noted that it 
was more likely than not that the Veteran's obesity was 
etiologically related to his service-connected right heel 
disability.  It was noted that people cannot exercise or walk 
long distances if they have severe heel fractures.  The 
examiner found that it was more likely than not that the 
Veteran's obesity was at least partially attributed to the 
right heel disability.  

An addendum report was rendered in February 2008 which 
addressed whether an exercise and weight loss regimen existed 
which would require less use of the right foot and ankle.  
The examiner noted that the Veteran could easily do aqua 
therapy, use an elliptical machine, or do any type of aerobic 
exercise which did not require high impact of the right foot 
and ankle.  The examiner pointed out that these activities 
would likely be successful as part of a weight loss program.  
It was added that it was more likely than not that the 
Veteran's obesity was related to his service-connected right 
heel disability as he was unable to exercise or even walk at 
the point without pain in his right heel.  However, the 
examiner noted that it was less likely than not the Veteran's 
right heel pain was the only reason why he was obese as he 
had other problems (e.g. hernia, headaches, cellulitis, and 
depression) but that it would be resorting to speculation to 
determine whether these problems were causally related to his 
obesity and not appropriate from an orthopedic examination.  

VA afforded the Veteran a psychiatric examination in February 
2008 for which the claims folder was reviewed.  In citing to 
the Veteran's extensive medical history and after 
interviewing him, the examiner pointed out that the Veteran 
stated that he noticed that he began to gain weight at age 30 
when he first stopped smoking.  He further stated that since 
1999 when he lost his job, he turned to food for comfort as 
eating was the only thing he enjoyed.  The examiner pointed 
out that prior to 2000, the Veteran did not present that pain 
from his right foot disability was a major factor in his 
eating problems.  The diagnosis was eating disorder, not 
otherwise specified; he did not meet the requirements for a 
diagnosis of a binge eating disorder.  In so noting, the 
examiner explained that the Veteran's service-connected foot 
disability prevented him from performing some types of 
exercise but the etiologies of his eating disorder were 
multiple with a mild to moderately painful foot being minor 
among the etiologies.  He opined that there was not a 50 
percent probability or greater that the Veteran's eating 
disorder was causally or etiologically related to his 
service-connected right heel disability.  The examiner added 
that the eating disorder characterized by impulsivity and 
eating for pleasure and enjoyment would be present regardless 
of the right heel disability.  He further noted that the 
Veteran's right heel disability did not prohibit an exercise 
program.  While the disability could possibly prevent running 
or jogging, there were other forms of exercise which the 
Veteran could do (i.e. passive exercises, weightlifting, 
riding a bicycle, and swimming).  The Veteran freely admitted 
that he made no effort to follow an exercise or diet program 
to lose weight.  The diagnoses included eating disorder, not 
otherwise specified, and morbid obesity and associated 
medical problems.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The February 2008 VA opinion is considered probative as it 
was definitive, based upon a complete review of the Veteran's 
entire claims file, including the other evidence cited 
herein, supported by detailed rationale, and rendered 
specifically to address the Veteran's disability exhibited by 
obesity.  The opinion identified the disability exhibited by 
obesity, i.e., the Veteran's eating disorder.  Accordingly, 
the opinion is found to carry significant weight.  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000).  While the other examination 
reports and treatment records concentrated on the symptom of 
obesity, they did not address the etiology of the underlying 
disability causing obesity.  The September 2007 VA spine 
examination report and the accompanying February 2008 
addendum report mainly addressed the physical limitations of 
the right heel disability from an orthopedic perspective.  In 
so doing, the February 2008 addendum report acknowledged that 
the Veteran would be able to do certain types of exercise 
which would not affect his right foot, which supports the 
findings rendered in the eating disorders examination report.  
The failure to address the cause of the underlying disability 
exhibited by obesity render these opinions less probative.  
On the other hand, the February 2008 psychiatric examination 
report provided extensive reasons and bases for the 
conclusions reached, and was specifically rendered to address 
the Veteran's disability exhibited by obesity.  The clear 
tenor of the 2008 opinion is that the Veteran's disability 
exhibited by obesity would be present regardless of the 
Veteran's right heel disability.  It was pointed out that the 
Veteran exhibited an eating disorder that existed independent 
of the service-connected right heel disability and that the 
right heel disability was not a significant contributory or 
aggravating factor.  The eating disorder has been identified 
as the disability resulting in the Veteran's obesity.  
Therefore, the Board finds that service connection for a 
disability exhibited by obesity, secondary to service-
connected right heel disability is denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran is competent to 
attest to his observations of his disability.  Layno, supra; 
38 C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that his disability exhibited by obesity is secondary 
to his service-connected right heel disability) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Sleep Apnea, Ventral Hernia, Hypertension, Headaches, and 
Cellulitis

The Veteran does not contend nor does the evidence show that 
he has sleep apnea, ventral hernia, hypertension, headaches, 
and/or cellulitis that was/were incurred in or aggravated as 
a result of service.  The Veteran contends that these 
disorders are due to a disability exhibited by obesity.  The 
Board will, thus, only consider the Veteran's claims for 
service connection on a secondary basis.

The basis of the Veteran's claims for service connection is 
that they are all secondary to a disability exhibited by 
obesity.  However, as established above, the Veteran is not 
service-connected for a disability exhibited by obesity.  
Therefore, consideration as to whether any of these 
disabilities are secondary to a disability exhibited by 
obesity is inappropriate and the claims for service 
connection are denied. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for a disability exhibited by obesity, 
secondary to service-connected right heel disability, is 
denied.

Service connection for sleep apnea, secondary to a disability 
exhibited by obesity, is denied.

Service connection for ventral hernia, secondary to a 
disability exhibited by obesity, is denied.

Service connection for hypertension, secondary to a 
disability exhibited by obesity, is denied.

Service connection for headaches, secondary to a disability 
exhibited by obesity, is denied.

Service connection for cellulitis, secondary to a disability 
exhibited by obesity, is denied.

Service connection for depression, secondary to disability 
exhibited by obesity, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


